 Case 4:19-cv-00159-ALM Document 37 Filed 09/03/19 Page 1 of 3 PageID #: 982



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

                                               §
Huawei Technologies USA, Inc.,
                                               §
and                                            §
Huawei Technologies Co., Ltd.,                 §
                                               §
        Plaintiffs,                            §
                                               §
        v.                                     §       Civil Action No. 4:19-cv-159
                                               §
United States of America,                      §
                                               §
Emily Webster Murphy, Administrator of         §
the General Services Administration,           §
                                               §
Patrick Pizzella, Acting Secretary of Labor,   §
                                               §
Alex Azar II, Secretary of Health and
                                               §
Human Services,
                                               §
Betsy DeVos, Secretary of Education,           §
                                               §
Sonny Perdue, Secretary of Agriculture,        §
                                               §
Robert Wilkie, Secretary of Veterans           §
Affairs,                                       §
                                               §
and                                            §
                                               §
David Bernhardt, Acting Secretary of the       §
Interior,                                      §
                                               §
in their official capacities,                  §
                                               §
        Defendants.                            §
                                               §

                           PLAINTIFFS’ NOTICE OF CORRECTION

        Plaintiffs Huawei Technologies USA, Inc., and Huawei Technologies Co., Ltd. file this

Notice of Correction to Plaintiffs’ Combined Reply in Support of Motion for Summary
 Case 4:19-cv-00159-ALM Document 37 Filed 09/03/19 Page 2 of 3 PageID #: 983



Judgment and Opposition to Defendants’ Motion to Dismiss, or in the Alternative, for Summary

Judgment (Dkt. #36) (the “Reply and Opposition Brief”).

       In reviewing the Reply and Opposition Brief that was filed with the Court on August 14,

2019, Plaintiffs discovered that the brief inadvertently included a typographical error in a pincite

citation. The typographical error is located on page 12 of the brief, which currently cites Van

Tyne, The Loyalists in the American Revolution 237, 241, 314-15, 318-26 (1902). Plaintiffs seek

to notify the Court that the proper citation should read as follows: Van Tyne, The Loyalists in

the American Revolution 214-15, 237, 241, 318-26 (1902).




                                                -2-
Case 4:19-cv-00159-ALM Document 37 Filed 09/03/19 Page 3 of 3 PageID #: 984



Dated: September 3, 2019                     Respectfully submitted,

                                             /s/ Clyde M. Siebman

 Clyde M. Siebman                                Glen D. Nager (D.C. Bar No. 385405)*
 TX Bar No. 18341600                             Ryan J. Watson (D.C. Bar No. 986906)*
 Michael C. Smith                                JONES DAY
 TX Bar No. 18650410                             51 Louisiana Avenue, NW
 Elizabeth S. Forrest                            Washington, DC 20001
 TX Bar No. 24086207                             (202) 879-3939
 SIEBMAN, FORREST, BURG & SMITH, LLP             gdnager@jonesday.com
 Federal Courthouse Square                       rwatson@jonesday.com
 300 North Travis Street
 Sherman, TX 75090                                Counsel of Record
 (903) 870-0070
 clydesiebman@siebman.com                        *Admitted pro hac vice
 michaelsmith@siebman.com
 elizabethforrest@siebman.com

 Andrew D. Lipman (D.C. Bar No. 280123)*
 Russell Blau (D.C. Bar No. 366697)*
 MORGAN, LEWIS & BOCKIUS LLP
 1111 Pennsylvania Avenue, NW
 Washington, DC 20004
 (202) 739-6033
 andrew.lipman@morganlewis.com
 russell.blau@morganlewis.com

                                 Counsel for Plaintiffs




                                           -3-
